      Case2:18-cv-02483-JAK-E
     Case  2:18-cv-02483-JAK-E Document
                                Document62-1
                                         9 Filed  03/29/18
                                              Filed 07/08/19Page 461ofof83
                                                              Page         Page ID
                                                                         2 Page ID #:475
                                                                                   #:80



1
      EXHIBIT A - SCHEDULE OF PRETRIAL AND TRIAL DATES FOR CIVIL CASES
2      Case No.:

3
       Case Name:
4

5      Hearings:                                             Plaintiff(s)   Defendant(s)        Court Order
                                                             Request        Request
6
       ____ Jury Trial
7      ____ Court Trial
       (Tuesday at 9:00 a.m.)                                                 *Dec.1, 2020
8
       Duration Estimate:
9
       ____ Days
10     ____ Weeks

11     Final Pretrial Conference (“FPTC”) & Status
                                                     Text
       Conference re Disputed Exhibits:                                        *Nov. 16, 2020
12
       (Monday at 3:00 p.m.: Two weeks before the trial)
13
       Deadlines for Bench Trials Only:           Weeks      Plaintiff(s)   Defendant(s)        Court Order
14                                                Before     Request        Request
                                                  FPTC
15     Anticipated Ruling to be Issued by Court   Same
16                                                date

17     Last Date to File Objections to Direct     2
       Testimony Declarations
18
       Last Date to File Direct Testimony         3
19
       Declarations
20
       Proposed Motion Practice for Motions       Weeks      Plaintiff(s)   Defendant(s)        Court Order
21     for Summary Judgment & Motions for         Before     Request        Request
       Class Certification:                       FPTC
22
       Hearing on Motion                                                     *Oct. 19, 2020/
23                                                                           Aug. 24, 2020
       Reply to Motion                                                      *Oct. 05, 2020/
24                                                                          Aug. 10, 2020
       Response to Motion                                                   *Sept. 21, 2020/
25
                                                                             July 27, 2020
26     Last day to File Motion                                              *Sept. 07, 2020/
                                                                             July 13, 2020
27

28

                                                            46
      Case2:18-cv-02483-JAK-E
     Case  2:18-cv-02483-JAK-E Document
                                Document62-1
                                         9 Filed  03/29/18
                                              Filed 07/08/19Page 472ofof83
                                                              Page         Page ID
                                                                         2 Page ID #:476
                                                                                   #:81



1
       Deadlines:                                           Weeks          Plaintiff(s)       Defendant(s)       Court Order
2                                                           Before         Request            Request
                                                            FPTC
3
       Anticipated Ruling on All Motions                    4
                                                                                                *Oct. 19, 2020
4
       Last Date to Hear Motions                            8
5      (including discovery motions)                                                          *Sept. 21, 2020

6
       Last Date to File Motions                            20
7      (including discovery motions)                                                          *June 29, 2020

8      Expert Discovery Cut-Off                              20
                                                                                              *June 29, 2020
9
       Expert Disclosure (Rebuttal)                          22                               *June 15, 2020
10
       Expert Disclosure (Initial)                           24
11                                                                                              *June 1, 2020

12     Non-Expert Discovery Cut-Off                          26
                                                                                                *May 18, 2020

13     Last Date to Add Parties/Amend
       Pleadings
14

15     Settlement Procedure Selection:                                     Plaintiff(s)       Defendant(s)       Court Order
       (ADR-12 Form will be completed by Court after                       Request            Request
16     scheduling conference)

17
       1. Magistrate Judge
18     2. Attorney Settlement Officer Panel
       3. Outside ADR/Non-Judicial (Private)
19
       Last day to conduct settlement conference/mediation                                    *April 15, 2020
20
       Notice of Settlement / Joint Report re Settlement
21                                                                                            *April 25, 2020
       (10 days before PMSC)
22
       Post Mediation Status Conference:
23     (Monday at 1:30 pm: 14 days after the last day to                                      *May 13, 2020
       conduct settlement)
24

25
         * Defendant believes an automatic stay is in place as Defendant Karpeles is in bankruptcy in Japan since 2015.
         Defendant asserts the Motion to Dismiss is pending and that this Court does not have jurisdiction over Defendant Karpeles.
26
         Defendant asserts the statute of limitations expired.
27       Defendant asserts the documents are prohibited under Japan law from being disclosed.
         If allowed said documents will require a Protective Order and Motion to Seal.
28       As of this date Japan will not allow dissemination or disclosure of documents.


                                                                         47
